 Case 1:20-cv-12655-RMB Document 10 Filed 12/01/20 Page 1 of 5 PageID: 348



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE
________________________
                                :
TODD FORD, Jr.,                 :    Civ. No. 20-12655 (RMB)
                                :
                Petitioner      :
                                :
        v.                      :     MEMORANDUM AND ORDER
                                :
WARDEN ROBERT SMITH,            :
                                :
                Respondent      :
________________________        :

     This matter comes before the Court upon Petitioner’s letter

request for habeas relief in this proceeding under 28 U.S.C. §

2241, based on an alleged new COVID-19 outbreak at Cumberland

County Jail that poses a serious threat to Petitioner’s health.

(Dkt. No. 9.) For the reasons set forth below, the Court will

appoint counsel to Petitioner and schedule an evidentiary hearing

in this matter, if necessary.

I.   BACKGROUND

     Petitioner Todd Ford Jr. is a pretrial detainee confined in

the Cumberland County Jail in Bridgeton, New Jersey. On September

14, 2020, he filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241. (Pet., Dkt. No. 1.) Petitioner alleges Respondent’s

failure to reduce the spread of COVID-19 to pretrial detainees in

Cumberland County Jail violates his constitutional rights and

poses   a   serious   risk   to   his   health.   He   seeks   release   from
    Case 1:20-cv-12655-RMB Document 10 Filed 12/01/20 Page 2 of 5 PageID: 349



confinement based on his belief that Respondent cannot protect him

from exposure to COVID-19.

        Respondent filed an answer to the petition on September 18,

2020, asserting Petitioner is properly detained under state law

pending trial, raising the affirmative defense of failure to

exhaust, 1 and opposing habeas relief based on efforts made at

Cumberland County Jail to control the spread of COVID-19. (Answer,

Dkt. No. 4.) Petitioner filed a reply brief on October 8, 2020.

(Petr’s Reply Brief, Dkt. No. 6.) Petitioner then filed an amended

petition on October 19, 2020, seeking monetary damages. (Am. Pet.,

Dkt. No. 8). Subsequently, Petitioner submitted a letter to the

Court, dated November 10, 2020, describing a new outbreak of COVID-

19 at Cumberland County Jail that puts him at serious risk if

infected, based on his age and medical conditions.

        The Court construes Petitioner’s November 10, 2020 letter as

a supplement to the petition for writ of habeas corpus under 28

U.S.C. § 2241, with jurisdiction premised on allegations that the

conditions of confinement violate the Fourteenth Amendment 2 Due


1 Respondent contends that there is an avenue under state law,
pursuant to N.J.S. 2A:162-19(f), for Petitioner to potentially
reopen his pretrial detention decision and seek release.

2 Petitioner asserts that the conditions of confinement violate
his Fifth Amendment Due Process right not to be subjected to
punitive conditions of confinement. As a state pretrial detainee
incarcerated in a state facility, Petitioner’s Due Process claims
fall under the Fourteenth rather than the Fifth Amendment. Bell v.
Wolfish, 441 U.S. 520, 535 n. 16 (1979).
                                        2
    Case 1:20-cv-12655-RMB Document 10 Filed 12/01/20 Page 3 of 5 PageID: 350



Process Clause. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1862 (2017)

(“we have left open the question whether [detainees] might be able

to challenge their confinement conditions via a petition for a

writ of habeas corpus.”) (citing Bell v. Wolfish, 441 U.S. 520,

526, n. 6 (1979) (“[W]e leave to another day the question of the

propriety of using a writ of habeas corpus to obtain review of the

conditions of confinement”) and Preiser v. Rodriguez, 411 U.S.

475, 499 (1973) (“When a prisoner is put under additional and

unconstitutional       restraints   during   his   lawful   custody,   it   is

arguable that habeas corpus will lie to remove the restraints

making custody illegal”); see also Hope v. Warden York County

Prison, 3 972 F.3d 310, 324 (3d Cir. 2020). While Respondent treated

the original petition as a pretrial challenge to the state court’s

detention order, and opposes relief based on the failure to exhaust

in the state courts, see supra n. 1, the Court construes the

original petition as raising only the claim that Petitioner’s

conditions of confinement violate the Fourteenth Amendment, and



3 In Hope, a case involving immigration detainees held in a county
corrections facility, the Third Circuit stated,

              We have never held that a detainee cannot file
              a habeas petition to challenge conditions that
              render      his       continued       detention
              unconstitutional. Although the context of the
              vast   majority   of   habeas   cases   involve
              challenges to criminal judgments, the language
              of the habeas statute justifies resort to the
              writ by non-prisoner detainees.

                                        3
    Case 1:20-cv-12655-RMB Document 10 Filed 12/01/20 Page 4 of 5 PageID: 351



that only release from detention can cure the constitutional

violation. See e.g. Hope, 972 F.3d 310 (finding jurisdiction under

28 U.S.C. § 2241 for immigration detainees to challenge conditions

of confinement); Cf. Wragg v. Ortiz, 462 F.Supp.3d 476, 503-05

(D.N.J. May 27, 2020) (finding jurisdiction lacking under 28 U.S.C.

§    2241   for   convicted    prisoners      to   challenge    conditions    of

confinement). Based on the urgent and quickly evolving nature of

the threat posed by COVID-19,

        IT IS on this 1st day of December 2020,

        ORDERED that Respondent shall file an answer to any new

allegations in the supplemental petition (Dkt. No. 9) within seven

days of the date of this Order;

        ORDERED that counsel shall be appointed to Petitioner under

18 U.S.C. § 3006A(a)(2)(B) and Habeas Rule 8(c) for this proceeding

only; counsel shall enter an appearance in this matter as soon as

possible upon appointment and Petitioner shall be notified of

counsel’s appointment; and it is further

        ORDERED that upon counsel for Petitioner’s appearance in this

matter, unless the need for a hearing is mooted by a successful

bail     application,    the   Court   will   schedule   a     hearing   on   the

petition, as supplemented; and it is further




                                        4
    Case 1:20-cv-12655-RMB Document 10 Filed 12/01/20 Page 5 of 5 PageID: 352



        ORDERED   that   the   Clerk   shall    file   Petitioner’s    Bivens

Complaint (Dkt. No. 8) in a new civil action 4 and administratively

terminate that new action, subject to reopening upon Petitioner’s

submission of an amended complaint and either the $402 filing fee

or an application to proceed in forma pauperis under 28 U.S.C. §

1915(a); the Clerk shall file a copy of this Order in the new civil

action; and it is further

        ORDERED that the Clerk shall serve a copy of this Order,

together with a blank form “Prisoner Civil Rights Complaint” and

a blank form “Affidavit of Poverty and Account Certification (Civil

Rights” upon Petitioner by regular U.S. mail.


                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




4 The Court notes that Petitioner is also a plaintiff in a related
civil rights action for injunctive relief only, Archie et al. v.
Smith, et al., 20cv7907 (NLH/KMW).
                                        5
